Citation Nr: 1337744	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 10 percent from February 27, 2009 until October 9, 2009, and in excess of 20 percent from October 10, 2009, for residuals of a right inguinal hernia repair with ilioinguinal nerve entrapment and left inguinal hernia.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from January 1964 to December 1966.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Manchester, New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking an increased rating for the residuals of his right inguinal hernia repair with ilioinguinal nerve entrapment and left inguinal hernia.  The last time the disability was evaluated by VA for compensation and pension purposes was in October 2009.  Since October 2009, the Veteran underwent several surgical procedures dealing with his hernias and the ilioinguinal nerve entrapment.  The surgeries included inguinal explorations and a neurectomy of the ilioinguinal nerve in 2011.  It is not apparent how these surgeries have affected the service-connected disability on appeal.  At a minimum, they suggest a possible increase in symptomatology since the time of the last VA examination.  

Service connection has been granted for ilioinguinal nerve entrapment but the VA examination did not provide any analysis of the extent of injury to the ilioinguinal nerve.  The evidence of record is insufficient for the Board to make a determination that a separate rating may be warranted for the nerve injury.  

Additionally, the medical evidence created subsequent to the October 2009 VA examination suggests different possible etiologies for the Veteran's main complaint of groin pain with radiation down the leg and into the abdomen.  Besides ilioinguinal nerve problems, it is noted that the Veteran has peripheral nerve disease, osteoarthritis of the spine and the possibility that the Veteran's pain may be due to his weight and lack of musculature.  

To ensure that the record reflects the current severity of the Veteran's residuals of a right inguinal hernia repair with ilioinguinal nerve entrapment and left inguinal hernia and in light of the evidence of increased symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA and non-VA medical providers who have treated him for residuals of a right inguinal hernia repair with ilioinguinal nerve entrapment and left inguinal hernia.  The RO must then obtain copies of the related medical records that are not already in the evidence of record.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Schedule the Veteran for a VA examination by a suitably qualified health care professional who should be tasked with determining the current nature and severity of the service-connected residuals of a right inguinal hernia repair with ilioinguinal nerve entrapment and left inguinal hernia.  All indicated tests and studies should be performed.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must describe all manifestations due to the service-connected residuals of a right inguinal hernia repair with ilioinguinal nerve entrapment and left inguinal hernia.  

The examiner must specify whether, during the course of the appeal, the Veteran has a hernia or hernias and indicate if it is (they are) small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  

The examiner must provide a full discussion of symptoms associated with the Veteran's service-connected residual nerve damage.  In particular, the examiner must indicate whether, due solely to the service-connected ilioinguinal nerve entrapment, there is evidence of severe to complete paralysis of the ilio-inguinal nerve or some lesser level of impairment.  

In answering these questions, the examiner should address the Veteran's specific contentions with regard to his groin/pelvic symptomatology and should, to the extent possible, clearly and completely associate or disassociate any symptoms with the service-connected residuals of a right inguinal hernia repair with ilioinguinal nerve entrapment and left inguinal hernia.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

